904 A.2d 720 (2006)
188 N.J. 244
CASINO ASSOCIATION OF NEW JERSEY, INC., a New Jersey Corporation, Bally's Park Place, Inc. t/a Bally's Hotel Casino, Bally's Wild West Casino and Claridge Casino; Boardwalk Regency Corporation t/a Caesars Atlantic City; Rih Acquisitions NJ, LLC t/a Atlantic City Hilton; Trump Taj Mahal Casino Resort; Trump Marina Associates, LLC t/a Trump Marina Hotel Casino; Trump Plaza Associates, LLC t/a Trump Plaza Hotel and Casino; Adamar of New Jersey, Inc. t/a Tropicana Casino & Resort; Marina Associates t/a Harrah's Casino Hotel; Atlantic City Showboat, Inc. t/a Showboat Hotel Casino; Resorts International Hotel, Inc. t/a Resorts Atlantic City; Marina District Development Company, LLC d/b/a Borgata Hotel Casino & Spa; and Ace Gaming, LLC d/b/a Sands Hotel and Casino; Plaintiffs-Movants,
v.
CASINO CONTROL COMMISSION; The Attorney General of the State of New Jersey; The New Jersey Department of Law and Public Safety Division of Gaming Enforcement; The State of New Jersey; Jon Corzine, Governor of the State of New Jersey, Defendants-Respondents.
Supreme Court of New Jersey.
July 3, 2006.
JAMES R. ZAZZALI, Associate Justice.
The within matter having been initiated by the Casino Association of New Jersey, which filed a motion with this Court pursuant to Rule 2:9-8 seeking emergent relief in the form of a single-Justice order for temporary restraints and an issuance of a writ in lieu of mandamus to respondents Governor Corzine and the Casino Control Commission;
And the movants having argued that the loss or suspension of the use of a casino license for even a short period of time would inflict devastating harm on the gaming industry, the State, and its citizens and would constitute an unconstitutional taking;
And respondents having answered that relief is precluded by the separation of powers doctrine and that movants are not otherwise entitled to the relief requested;
And the Appellate Division previously having denied relief to movants pending disposition of the appeal in that court;
And the Court having carefully reviewed the submissions of the parties;
And the Court having heard oral argument today, July 3, 2006, and having given due consideration to the arguments of counsel;
And the Court being satisfied that movants have not established sufficient grounds for relief;
It is on this 3rd day of July, 2006, ORDERED that the motion for emergent relief is DENIED.